Plaintiff appeals from a judgment in favor of defendant Cork Insulation Company, Inc., dismissing the complaint on the merits. The action was brought by plaintiff’s intestate to recover damages for personal injuries claimed to have been suffered through the negligence of the defendants while plaintiff’s intestate was employed as a boiler worker, by a corporation not; a party to the action, in a hold of the steamship Southern Cross, owned and operated by defendant Munson Steamship line, Inc. Plaintiff’s intestate died after the rendition of the decision herein. The action was settled before trial as to the defendant steamship line. The theory upon which appellant seeks to recover is that respondent’s use of a certain winch, prior to the date on which appellant’s intestate was injured, contributed to the injury sustained. We are of opinion that appellant failed to prove any negligence on the part of respondent, even if we conclude that a certain written statement of one Anderson was properly admitted in evidence. Judgment dismissing the complaint on the merits unanimously affirmed, with costs. Present • — ■ Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.